 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10   JORGE CONTRERAS,                                  Case No. 1:19-cv-01523-AWI-SAB

11                  Petitioner,                        DEATH PENALTY CASE

12          v.                                         ORDER CONTINUING CASE
                                                       MANAGEMENT CONFERENCE
13   RONALD DAVIS, Warden of California State
     Prison at San Quentin,                            Continued Hearing Date:
14
                    Respondent.                         Date: February 24, 2020
15                                                      Time: 11:15 a.m.
                                                        Courtroom: 9
16
                                                        Judge: Hon. Stanley A. Boone
17

18         The case management conference currently set for January 23, 2020 at 10:00 a.m. shall

19 be continued to February 24, 2020 at 11:15 a.m. before the undersigned. The continuance is
20 necessitated by counsel’s failure to comply with the Court’s previous case management order

21 and the pending return on the related January 21, 2020 order to show cause. (ECF Nos. 14 &

22 15.)

23         The parties may appear by teleconference. Counsel are directed to contact the Court’s

24 Courtroom Deputy Clerk, Mamie Hernandez, to advise that they will be appearing

25 telephonically and to obtain the teleconference number and pass code.

26         The order to show cause remains in full force and effect. Therefore, any party not yet

27 having responded to the order must still do so.

28         The Clerk of the Court is directed to serve this order upon counsel for Petitioner, Brian
                                                    1
 1 Pomerantz (habeas@protonmail.com) and Ken Murray (kenmurraylaw@gmail.com), and

 2 counsel for Respondent, Kenneth Sokoler (kenneth.sokoler@doj.ca.gov) and Christina Hitomi

 3 Simpson (christina.simpson@doj.ca.gov).

 4
     IT IS SO ORDERED.
 5

 6 Dated:    January 22, 2020
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                2
